Order filed November 3, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00688-CV
                                  ____________

   GEORGE SCHILTER, IN HIS CAPACITY AS THE INDEPENDENT
        EXECUTOR OF THE ESTATE OF KATHRIN GVADIA,
                      DECEASED, Appellant

                                        V.

                       ZACHARY T. DIXON, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-79584

                                   ORDER

      This is an appeal from a judgment signed June 13, 2022. Appellant timely
filed a post-judgment motion. The notice of appeal was due September 12, 2022.
See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
September 23, 2022, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the
notice of appeal. While an extension may be implied, appellant is still obligated to
come forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3;10.5(b). If appellant fails to do so, the appeal is subject to dismissal without
further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.